Title: From George Washington to William Brown, 22 April 1780
From: Washington, George
To: Brown, William


          
            Sir
            Head Quarters Morris Town 22d April 1780
          
          I recd yours from Philada with a general Return of Hospitals enclosed—I am informed that the sick belonging to the troops collected by General Scott at Petersburg are left at that place without Surgeons—without accommodations and destitute of every necessary for people under their circumstances—I must request you to inquire as speedily as possible into the matter and endeavour to make such arrangements as will afford them releif—The unhealthiness of Petersburg makes that place, in my opinion, a very improper one for an hospital, and I would therefore recommend a removal of the sick from thence to any other place upon the communication to the southward—Indeed I have advised General Muhlenberg, who has the superintendance of the troops in the State, to fix upon some other place of rendezvous than Petersburg merely on account of its unwholesome situation. I am &.
        